                            Case 20-50534-KBO               Doc 78         Filed 12/02/20      Page 1 of 2




                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE

                                                                       )
        In re:                                                         )      Chapter 11
                                                                       )
        Zohar III, Corp., et al.,1                                     )      Case No. 18-10512 (KBO)
                                                                       )
                                               Debtors.                )      Jointly Administered
                                                                       )
                                                                       )      Docket Ref. No. 56

                            ORDER AUTHORIZING THE FILING THE ZOHAR FUNDS’
                                   MOTION TO BIFURCATE UNDER SEAL

                    Upon the motion (the “Motion”)2 of the above-captioned plaintiffs (collectively, the “Zohar

         Funds”) for entry of an order (this “Order”), pursuant to section 107(b) of the Bankruptcy Code,

         Bankruptcy Rule 9018, and Local Rule 9018-1(d), authorizing the Zohar Funds to file portions of

         the Motion to Bifurcate under seal; and it appearing that there is good and sufficient cause for the

         relief set forth in this Order; and this Court having jurisdiction over this matter pursuant to

         28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from the United States

         District Court for the District of Delaware, dated February 29, 2012; and this Court having found

         that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and this Court being able to issue

         a final order consistent with Article III of the United States Constitution; and this Court having

         found that venue of this proceeding and the Motion in this District is proper before this Court

         pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper notice of the Motion having been

         provided under the particular circumstances, and it appearing that no other or further notice need

         be provided; and after due deliberation; and sufficient cause appearing therefor, it is hereby


         1
           The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as follows: Zohar
         III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited (9261), Zohar
         II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The Debtors’ address is 3 Times Square, c/o FTI
         Consulting, Inc., New York, NY 10036.
         2
             Capitalized terms used but not otherwise defined herein shall have the meaning ascribed to such terms in the Motion.
27293883.3
                        Case 20-50534-KBO          Doc 78      Filed 12/02/20     Page 2 of 2




                ORDERED, ADJUDGED, AND DECREED THAT:

                1.      The Motion is GRANTED as set forth herein.

                2.      The Zohar Funds are authorized to file those portions of the Objection that were

         redacted in Docket No. [55] (the “Sealed Material”) under seal.

                3.      The Sealed Material shall not be made available to anyone, except to the Court, the

         U.S. Trustee, the Patriarch Stakeholders, MBIA, the Zohar III Controlling Class, U.S. Bank, in its

         capacity as Indenture Trustee, Ankura, and the independent managers of the Portfolio Companies,

         as applicable, and the respective advisors for each of the foregoing, and other parties in interest as

         may be ordered or otherwise required by the Court, and all parties receiving the Sealed Material

         shall maintain its confidentiality, including in connection with any pleadings filed with this Court.

                4.      The terms and conditions of this Order shall be immediately effective and

         enforceable upon its entry.

                5.      The Zohar Funds are authorized and empowered to take all actions necessary to

         implement the relief granted in this Order.

                6.      This Court shall retain jurisdiction with respect to all matters arising from or

         relating to the interpretation or implementation of this Order.




             Dated: December 2nd, 2020                          KAREN B. OWENS
             Wilmington, Delaware                               UNITED STATES BANKRUPTCY JUDGE
27293883.3

                                                           2
